 1   WO
 2
 3
 4                          IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7       Dimitri Rozenman,                             No. CV-18-01789-PHX-MTL
 8                     Petitioner,                     ORDER
 9       v.
10       David Shinn1, et al.,
11                     Respondents.
12
13             Pending before the Court is Magistrate Judge John Boyle’s Report and
14   Recommendation (“R & R”) (Doc. 56), recommending that the Amended Petition for Writ

15   of Habeas Corpus (Doc. 5) be denied and dismissed with prejudice. Petitioner filed an
16   Objection to the R & R (Doc. 60), in which he also requests a Certificate of Appealability

17   (Doc. 61). Respondents did not file a Response. After considering the R & R (Doc. 56),
18   the Amended Petition (Doc. 5), the arguments raised in Petitioner’s Objection (Doc. 60),

19   and Respondents’ Limited Answer to Petition for Writ of Habeas Corpus (Docs. 13 and

20   14), the Court will overrule the Objection and adopt Judge Boyle’s recommendation for
21   dismissal of the Petition.2
22   I.        STANDARD OF REVIEW

23             When a federal district court reviews a state prisoner’s habeas corpus petition

24   pursuant to 28 U.S.C. § 2254, “it must decide whether the petitioner is ‘in custody in

25   violation of the Constitution or laws or treaties of the United States.’” Coleman v.

26   1
       David Shinn, Director of the Arizona Department of Corrections, is substituted for
     Charles L. Ryan, former Director of the Arizona Department of Corrections, pursuant to
27   Fed. R. Civ. P. 25(d).
     2
       On October 17, 2019, Petitioner filed a “Notice Re: Objections to the Magistrate’s Report
28   and Recommendation” (Doc. 63) and another Motion for Certificate of Appealability (Doc.
     64). These motions are untimely and will not be considered.
 1   Thompson, 501 U.S. 722, 730 (quoting 28 U.S.C. § 2254). The Court may not grant a writ
 2   of habeas corpus to a state prisoner on a claim adjudicated on the merits in state court
 3   proceedings unless the state court’s decision was contrary to, or involved an unreasonable
 4   application of, clearly established Federal Law; or unless the state court decision was based
 5   on an unreasonable determination of the facts in light of the evidence presented in the state
 6   court proceeding. 28 U.S.C. § 2254(d). A state court’s decision is “contrary to” clearly
 7   established federal law if it applies a rule that contradicts the governing law set forth in
 8   Supreme Court cases or if it confronts a set of facts that are materially indistinguishable
 9   from a decision of the Supreme Court and nevertheless arrives at a result different from
10   Supreme Court precedent. Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003). If more than
11   one state court has adjudicated a claim, the Court must analyze the last reasoned decision
12   by a state court to determine if the state’s denial of relief on the claim was clearly contrary
13   to federal law. See Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005). Further,
14   this Court will not review a question of federal law decided by a state court if the decision
15   of that court rests on a state law ground that is independent of the federal question and
16   adequate to support the judgment. Coleman, 501 U.S. at 729. This rule applies whether
17   the state law ground is substantive or procedural. See id. (citing cases).
18          When reviewing a Magistrate Judge’s R & R, this Court reviews de novo those
19   portions of the report to which an objection is made and “may accept, reject, or modify, in
20   whole or in part, the findings or recommendations made by the magistrate judge.” 28
21   U.S.C. § 636(b)(1)(C). When reviewing a habeas claim, the federal courts must afford
22   great deference to the state court’s rulings with regard to issues raised in the petitioner’s
23   federal habeas action. See Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (noting the “highly
24   deferential” standard for evaluating state-court rulings, which demands that “state-court
25   decisions be given the benefit of the doubt”). A determination of factual issues made by a
26   state court shall be presumed to be correct and the applicant shall have the burden of
27   rebutting the presumption of correctness by clear and convincing evidence. 28 U.S.C.
28   § 2254(e)(1); see also Solis v. Garcia, 219 F.3d 922, 926 (9th Cir. 2000).


                                                  -2-
 1   II.    PETITIONER’S FACTUAL OBJECTIONS
 2          The R & R sets forth the following facts, which were taken directly from the Arizona
 3   Court of Appeals’ memorandum decision affirming Petitioner’s convictions:
 4          A grand jury indicted [Petitioner] in June 2009 on one count of conspiracy
            to commit first-degree murder, and one count of criminal damage of between
 5
            $2,000 and $10,000, a domestic violence offense, charges stemming from
 6          damage to the vehicles of his ex-wife and her family and a plot to murder
            them. Following a trial in 2010, a jury convicted [Petitioner] of the charged
 7          offenses. The trial court granted a new trial on the ground that the state had
 8          failed, albeit inadvertently, to properly disclose to [Petitioner] one of the
            surveillance recordings of a February 13, 2009 meeting to discuss the murder
 9          conspiracy, the so-called Hawk recording.[3]
10          ...

11          The trial court later denied [Petitioner]’s motion for new trial, which raised
12          numerous issues relating to the four-month delay by police in impounding
            the recordings of surveillance and a confrontation call, and the admission of
13          those and other recordings at trial. The trial court found it had no jurisdiction
14          to decide [Petitioner]’s late-filed motion to vacate judgment, in which
            [Petitioner] argued that the testimony before and at trial of the investigating
15          officers showed that they conspired to obstruct justice by deliberately
            concealing the existence of the Hawk recording. The court concluded,
16
            however, that if it had jurisdiction over the motion to vacate judgment, it
17          would deny it.
            ...
18
19          The evidence demonstrated that in 2008 [Petitioner] hired L.N. at his cigar
            business. L.N. testified that [Petitioner] regularly complained about his wife
20          and was angry she refused to sign a postnuptial agreement to accept $50,000
21          in the event of a divorce. L.N. also stated that [Petitioner] told him that if he
            and his wife “were still back in Russia, that she would be dead or they would
22          kill her.”
23
            [Petitioner] served his wife with divorce papers in March 2008, and directed
24          L.N. to move her belongings to her parents' house. One night in October
25          2008, L.N. saw [Petitioner] puncture the tires of three vehicles belonging to
            his wife's family, and pour sugar into the gas tank of one of them. The repairs
26
     3
      Petitioner was convicted by a jury at the second trial. After that jury returned its verdict,
27   Petitioner moved for a new trial, which the trial court denied. See State v. Rozenman, 1
     CA-CR 13-0458, 1 CA-CR 13-0898, ¶¶ 6, 7 (Ariz. App. Jan. 29, 2015) (mem.) (attached
28   as Doc. 14-9, Exhibit DDD).


                                                  -3-
 1         cost in excess of $2,000.
 2
           When the divorce decree ordering [Petitioner] to pay his wife approximately
 3         $500,000 was issued in late January 2009, [Petitioner] was “incoherent and
           really upset,” and told L.N. he wished his ex-wife were dead. Sometime after
 4
           that, L.N. testified, [Petitioner] approached him and proposed a plan whereby
 5         L.N. would hire people to force his ex-wife to sign a paper agreeing to
           relinquish all money awarded in the divorce decree, and then kill her and her
 6
           family. [Petitioner] offered to pay L.N. $70,000 in installments, and later
 7         gave L.N. $5,000 in cash.
 8         L.N. ultimately told [Petitioner]’s ex-wife of the plot, and agreed to allow
 9         police to hide video and audio recorders on him for a meeting L.N. arranged
           with [Petitioner] for the night of February 13, 2009. During the meeting, L.N.
10         told [Petitioner] that his ex-wife had signed the documents, and she and her
11         family had been bound up “execution style” and had been beaten. L.N. told
           [Petitioner] he was not going to give [Petitioner] “details of how they’re
12         gonna murder them,” and talked about “hit guys,” and when they would “go
13         and shoot them people.” [Petitioner] gave L.N. $500 in cash to get the hit
           men out of town. [Petitioner] indicated by nodding that all he wanted L.N.’s
14         men to do was kill the ex-wife and her family, and he would handle disposing
15         of the hit men. During that meeting, [Petitioner] never told L.N., “you’re
           scaring me,” threatened to call police, or called him crazy.
16
           In a recorded confrontation call six days later, L.N. told [Petitioner] that his
17
           ex-wife and her parents were dead, to which [Petitioner] immediately asked
18         L.N. when he was going to return to work. [Petitioner] did not call 9–1–1
           that night to report that he had just been told his ex-wife and her family had
19
           been murdered.
20
           When police called on [Petitioner] at his girlfriend’s apartment early the next
21         morning and told him about the “murders,” and repeatedly asked him if he
22         knew who might have done this, [Petitioner] never mentioned L.N. Police
           arrested [Petitioner] and served him later that day with a protection order
23         from his ex-wife, and told him that his ex-wife and her family were safe. At
24         that time, [Petitioner] told police that he was concerned that hit men hired to
           commit the murders might come looking for him.
25
     (Doc. 60 at 1-3) (quoting State v. Rozenman, 1 CA-CR 13-0458, 1 CA-CR 13-0898, ¶¶ 5,
26
     7, 10-15 (Ariz. App. Jan. 29, 2015) (mem.).
27
           Petitioner makes numerous specific objections to the factual findings in the R & R.
28
               1. First, Petitioner objects to the R & R’s assertion that Petitioner is Russian,


                                                -4-
 1   claiming instead that he is “Ukrainian from Kiev, Ukraine.” (Doc. 60 at 1.) The R & R,
 2   however, did not state that Petitioner was Russian. The R & R recounts testimony from
 3   L.N. wherein L.N. said “[Petitioner] told him that if [Petitioner] and his wife ‘were still
 4   back in Russia, that she would be dead or they would kill her.’” (Doc. 56 at 2.) Though
 5   irrelevant, Petitioner’s first factual objection is overruled.
 6              2. Second, Petitioner objects to the factual assertion in the R & R that
 7   “[Petitioner] offered to pay L.N. $70,000 in installments, and later gave L.N. $5,000 in
 8   cash.” (Doc. 60 at 1.) The sole basis for Petitioner’s objection is that this factual finding
 9   was derived from the “uncorroborated testimony of [L.N.].” (Doc. 60 at 1-2.) It is not the
10   province of the federal habeas court to re-weigh the evidence or re-determine the credibility
11   of witnesses whose demeanor has been observed by the finder of fact. See, e.g., Marshall
12   v. Lonberger, 459 U.S. 422, 434 (1983) (stating “28 U.S.C. § 2254(d) gives federal habeas
13   courts no license to redetermine credibility of witnesses whose demeanor has been
14   observed by the state trial court, but not by them.”). The record amply supports the factual
15   finding that Petitioner offered to pay L.N. $70,000 in installments and later gave L.N.
16   $5,000 in cash, and Petitioner has not met his burden of demonstrating by clear and
17   convincing evidence that the factual finding is incorrect. See (Doc. 13-5, Exhibit Q, R.T.
18   03/05/2013, at 133, 140) (L.N. testifying that Petitioner offered him $70,000 for the “whole
19   project” and gave him $5,000).
20              3. Third, Petitioner objects to the factual finding that he “gave L.N. $500 in
21   cash to get the hit men out of town.” (Doc. 60 at 2.) For this objection, Petitioner references
22   his Amended Habeas Petition, which challenges this factual finding because it was “based
23   on the uncorroborated testimony of [L.N.].” (Doc. 60 at 2) (citing (Doc. 5 at 25).) The
24   Court will not re-determine credibility of L.N. The record amply supports this factual
25   finding and Petitioner has not met his burden of demonstrating by clear and convincing
26   evidence that it is incorrect. See (Doc. 13-5, Exhibit Q, R.T. 03/05/2013, at 164) (L.N.
27   testifying that Petitioner gave him $500 to get the hit men back to Kentucky).
28              4. Fourth, Petitioner objects (Doc. 60 at 2) to the factual finding that, during a


                                                   -5-
 1   recorded conversation with L.N., Petitioner “indicated by nodding that all he wanted L.N.’s
 2   men to do was kill the ex-wife and her family, and he would handle disposing of the hit
 3   men.”    Petitioner asserts L.N. actually testified that Petitioner had only nodded in
 4   agreement to two of L.N.’s statements, neither of which had to do with Petitioner agreeing
 5   to kill the hit men. (Doc. 60 at 2.) The record belies Petitioner’s assertion. At trial, L.N.
 6   testified on direct examination that Petitioner nodded in agreement to L.N.’s statement that
 7   Petitioner would have somebody else “take out” the alleged hit men. (Doc. 13-5, Exhibit
 8   Q, R.T. 03/05/2013, at 165, 167.)       Petitioner, who represented himself, asked L.N.
 9   numerous questions on cross-examination about the statements to which Petitioner nodded
10   during their recorded conversation. (Doc. 13-8, Exhibit V, R.T. 03/18/2013, at 117-124.)
11   And L.N. consistently testified that Petitioner nodded in agreement to L.N.’s statement that
12   Petitioner would “take care of” the hit men. (Id. at 122, 128.) Petitioner has not met his
13   burden of showing by clear and convincing evidence that this factual finding is incorrect.
14             5. Fifth, Petitioner objects (Doc. 60 at 2) to the factual finding that “[d]uring
15   the meeting [with L.N., Petitioner] never told L.N. ‘you’re scaring me,’ threatened to call
16   police, or called him crazy.” He challenges this factual finding by disputing the reliability
17   of the recordings, which were played for the jury. Again, it is not the province of the
18   federal habeas court to re-weigh the evidence or re-determine the credibility of witnesses.
19   Petitioner has not met his burden of showing that this factual finding is incorrect.
20             6. Sixth, Petitioner objects (Doc. 60 at 2) to the factual finding that when L.N.
21   told Petitioner in a recorded confrontation call that Petitioner’s ex-wife and her parents
22   were dead, Petitioner asked L.N. when he was going back to work instead of calling 911
23   to report that his ex-wife and her family had been murdered. Petitioner challenges this
24   factual finding by repeating his dispute about the reliability of the recordings. For the
25   reasons stated above, the Court will not reweigh the credibility of the evidence. Petitioner
26   has not met his burden of showing that this factual finding is incorrect.
27             7. Seventh, Petitioner objects (Doc. 60 at 2) to the factual finding that Petitioner
28   told police after he was arrested and served with a protection order that “he was concerned


                                                 -6-
 1   that hit men hired to commit the murders might come looking for him.” See (Doc. 13-10,
 2   Exhibit Y, R.T. 03/25/2013, at 76) (detective testifying about Petitioner’s statements). The
 3   basis of Petitioner’s objection is the absence of a recording to corroborate the detective’s
 4   statements at trial. (Doc. 60 at 3.) Petitioner has not met his burden of demonstrating by
 5   clear and convincing evidence that this factual assertion was incorrect; the record amply
 6   supports it and the Court will not engage in any redetermination of the detective’s
 7   credibility.
 8                8. Eighth, Petitioner objects to the R & R because it fails to mention that “on
 9   recordings of surveillance Petitioner’s responses to have his ex-wife murdered are entirely
10   inaudible.” (Doc. 60 at 3.) The R & R adequately clarifies that Petitioner “indicated by
11   nodding.” (Doc 56 at 2.) Petitioner’s objection is meritless.
12                9. Ninth, Petitioner objects to the R & R because it “fails to mention that there
13   isn’t a single piece of evidence that cannot be not attributed to malfeasance of the officers.”
14   (Doc. 60 at 3.) Petitioner’s objection again invites the Court to reweigh the credibility of
15   witnesses and the evidence, which the Court declines to do.
16                10. Tenth, Petitioner asserts that the R & R “fails to acknowledge that there is
17   more to this story than meets the eye.” (Doc. 60 at 3.) In this objection, he points to
18   “evidence of collusion” between L.N. and his ex-wife, which the jury already rejected
19   when it convicted him. See (Doc. 14-6, Exhibit PP, R.T. 04/25/2013, at 18) (Petitioner
20   arguing to the jury that L.N. and his ex-wife framed him). The Court will not reweigh the
21   credibility of the witnesses or the evidence. Petitioner has not met his burden of
22   demonstrating by clear and convincing evidence the facts outlined in the R & R are
23   incorrect.
24                11. Eleventh, Petitioner objects to the procedural history outlined in the R & R
25   because it: (1) “does not clarify that no expert witness testimony was presented on direct
26   appeal” (Doc. 60 at 3); (2) because it “omits that Petitioner requested” in his Rule 324
27   Petition to present testimonies of “experts” regarding the applicability of Phoenix Police
28
     4
         Ariz. R. Crim. P. 32.

                                                   -7-
 1   Department’s Operations Order 8.1 to undercover recordings (Doc. 60 at 4); (3) because it
 2   omits the fact that Petitioner presented the Rule 32 court with an affidavit explaining “how
 3   easily each one of the recordings could have been altered” (id.); and (4) because it omits
 4   the fact that Petitioner requested this Court to either take judicial notice of Order 8.1 or
 5   hold an evidentiary hearing regarding its application. (Doc. 60 at 5). As revealed below,
 6   these procedural facts are irrelevant to the Court’s federal habeas review and the Court will
 7   not amend the R & R to include them.
 8            After de novo review of the factual objections raised in Petitioner’s Objection (Doc.
 9   60), the Court agrees with the findings of fact made by the Magistrate Judge in his R & R.
10   However, the Court adds the following factual recitation from paragraph 6 of the Arizona
11   Court of Appeals’ memorandum decision, affirming Petitioner’s convictions, into its Order
12   adopting the R & R:
13          [Petitioner] represented himself at the second trial, and a jury again convicted
            him of the charged offenses. The trial court sentenced [Petitioner] to life
14          with possibility of parole after 25 years for the conviction on conspiracy to
            commit first-degree murder, and a concurrent sentence of 2 years on the
15
            criminal damage conviction.
16   See Rozenman, 1 CA-CR 13-0458, 1 CA-CR 13-0898, ¶ 6 (attached as Doc. 14-9, Exhibit
17   DDD).
18   III.     DISCUSSION OF PETITIONER’S AMENDED HABEAS PETITION
19            The Amended Habeas Petition (Doc. 5) raises six grounds for relief: (1) Petitioner
20   alleges that his Fourteenth Amendment rights were violated due to a failure to preserve
21   evidence; (2) he claims that his Fourteenth Amendment rights were violated when the
22   Phoenix Police Department committed a Brady5 violation; (3) he argues that his Fourteenth
23   Amendment rights were violated based on “the Law of the Case Doctrine”; (4) he claims
24   that his Sixth Amendment rights were violated based on the “Compulsory Process Clause”;
25   (5) he alleges that his Fourteenth Amendment rights were violated based on the results of
26   a “Professional Service Bureau Internal Affairs” investigation; and (6) he asserts that his
27   Fourteenth Amendment rights were violated when the prosecutor used perjured testimony.
28
     5
         Brady v. Maryland, 373 U.S. 83 (1963).

                                                  -8-
 1          Except for various arguments raised by Petitioner in Ground Three, which the
 2   Magistrate Judge found were procedurally defaulted,6 the R & R concludes that the Petition
 3   should be dismissed for lack of merit. (Doc. 56 at 16-17, 23.) Petitioner objects (Doc. 60)
 4   to the R & R’s conclusions on Ground One, Two, and Four. The Court addresses each
 5   objection in turn.
 6          A.     Ground One—Non-Preservation of Evidence in Bad Faith
 7          In Ground One of his Amended Habeas Petition, Petitioner alleged that his
 8   Fourteenth Amendment rights were violated by the State’s failure to preserve the
 9   recordings of conversations between him and L.N. (Doc. 5 at 6.) Petitioner argues that
10   there was “bad faith” in the non-preservation of the recordings, which he maintains is
11   proved by the detective’s failure to properly impound the recordings of Petitioner’s
12   conversations with L.N., and by the State’s concealment of Phoenix Police Department’s
13   Order 8.1 (which Petitioner claims obligated the detective to impound the recordings on
14   the day they were made). (Doc. 5 at 6, 39-40.) The R & R addresses Ground One on the
15   merits, finding that: (1) Petitioner’s claim “that the police failed to follow their policies is
16   not a cognizable claim on habeas review” (Doc. 56 at 10); and (2) the state-court’s Post-
17   Conviction Relief (“PCR”) ruling was not an unreasonable application of federal law under
18   Youngblood7 because Petitioner presented no evidence that the recordings were actually
19   tampered with or destroyed. Petitioner raises the following objections to the R & R’s
20   disposition of Ground One.
21
     6
       A state prisoner must exhaust a federal habeas claim in the state courts before the District
22   Court may grant relief on the merits of the claim. Coleman v. Thompson, 501 U.S. 722,
     729-30 (1991). To properly exhaust a federal habeas claim, the petitioner must fairly
23   present the claim to the state’s highest court in a procedurally correct manner. Rose v.
     Palmateer, 395 F.3d 1108, 1110 (9th Cir. 2005). In non-capital cases arising in Arizona,
24   the “highest court” test of the exhaustion requirement is satisfied if the petitioner presented
     his claim to the Arizona Court of Appeals, either on direct appeal or in a petition for post-
25   conviction relief. Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999). The R & R
     concludes that Petitioner’s “Law of the Case” arguments under Ground Three were not
26   presented in the state courts and therefore are procedurally defaulted. (Doc. 56 at 17.)
     Petitioner does not object to this finding, and the Court therefore adopts this portion of the
27   R & R without further analysis.
     7
       Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988) (failure by the government to preserve
28   potentially useful evidence constitutes a denial of due process of law if a criminal defendant
     can show bad faith on the part of the police).

                                                  -9-
 1              1. Petitioner objects (Doc. 60 at 5-6) to the R & R’s finding (Doc. 56 at 10) that
 2   Petitioner’s claims regarding the detective’s alleged failure to follow policies and the
 3   alleged concealment of such policies are not cognizable claims on habeas review.
 4   Petitioner argues that this finding misstates his argument. According to Petitioner, his
 5   arguments about the detective’s alleged failure to follow policies and the alleged
 6   concealment of the policies were meant to “prove bad faith” under Youngblood, not to
 7   stand alone as a substantive argument. (Doc. 60 at 5.) Because the R & R additionally
 8   addresses Petitioner’s arguments in the context of “proving bad faith” under Youngblood
 9   (see Doc. 56 at 10-12), Petitioner’s objection is overruled.
10              2. Petitioner additionally objects to the R & R’s ruling on Ground One because
11   he argues that it mischaracterizes his claim about the policies as a state-law claim. (Doc.
12   60 at 6.) As discussed above, the sole claim characterized in the R & R as a state-law claim
13   is Petitioner’s assertion that the officers failed to follow their policies. (Doc. 56 at 10.) To
14   the extent Petitioner raised an independent claim regarding the officers’ adherence to
15   departmental policies, the Court agrees that such a claim is not cognizable on federal
16   habeas review. The objection is overruled.
17              3. As a threshold matter, the R & R finds that the state-court on PCR review
18   properly rejected Petitioner’s Youngblood claim because Petitioner failed to prove that any
19   evidence was destroyed. (Doc. 56 at 11.) Petitioner maintains in his Objection (Doc. 60
20   at 6) that the R & R incorrectly states the holding of Youngblood, and that Youngblood
21   does not require the criminal defendant to prove that the destroyed evidence had apparent
22   exculpatory value before it was destroyed. (Doc. 60, at 6.) Petitioner’s objection misses
23   the mark. As the R & R correctly identifies, without proof of destroyed (or non-preserved)
24   evidence, Youngblood is inapposite. The objection is overruled.
25              4. The R & R references Petitioner’s argument about tampered evidence, which
26   he raised on direct appeal and in Rule 32 post-conviction proceedings, to show why
27   Petitioner’s argument about “bad faith” was irrelevant. (Doc. 56 at 11.) Petitioner’s
28   objects to the R & R’s reference to Petitioner’s claim about tampered evidence because


                                                  - 10 -
 1   Petitioner maintains that he abandoned that argument in earlier proceedings. (Doc. 60 at
 2   6.) Because the non-existence of tampered or destroyed evidence was crucial to the state-
 3   court’s Youngblood analysis, the R & R properly addresses “tampered evidence.” The
 4   objection is overruled.
 5             5. Petitioner claims in his fifth objection to the R & R’s ruling on Ground One
 6   that the R & R incorrectly interprets Youngblood to require proof of destruction of
 7   evidence. (Doc. 60 at 6-7.) Because a Youngblood analysis is only triggered where the
 8   defendant can point to some “loss of evidence,” however—which may occur where the
 9   government fails to preserve evidence or destroys it, see Youngblood, 488 U.S. at 57—the
10   R & R properly concludes that the state-court’s PCR ruling was not an unreasonable
11   application of clearly established federal law. (See Doc. 56 at 11) (quoting Doc. 14-11,
12   Exhibit NNN, at 113) (state-court denying relief on Petitioner’s Youngblood claim because
13   it found that “[a]t no time has [Petitioner] been able to establish…the failure to preserve
14   evidence.”). The objection is overruled.
15             6. In finding that the state court properly found no proof of lost evidence, the
16   R & R notes that “[b]oth the State’s and Petitioner’s forensic experts testified that there
17   was no evidence of tempering in respect to the recordings.” (Doc. 56 at 12.) Petitioner
18   objects to this factual finding, asserting (Doc. 60 at 7) that the State’s audio expert
19   “impeached himself [on cross-examination] by admitting that in 4 months[’] time all of the
20   recordings could have been altered and the Hawk recording, if altered, would have wrong
21   dates, and that the date in Hawk shows that surveillance took place in the year 1899.”
22   (emphasis added). But whether the recordings could have been altered is a distinct question
23   from whether there was actually loss of evidence that would trigger a Youngblood analysis.
24   The Rule 32 state court found that there were no indicia that the recordings had been
25   tampered with or altered.8    Petitioner has not met his burden of showing that the state
26   8
       In rejecting Petitioner’s argument on direct appeal that the recordings should have been
     excluded because they “could [have been] subject to tampering,” the Arizona Court of
27   Appeals also noted that Petitioner’s expert could not say that there had been alterations in
     the recordings. Rozenman, 1 CA-CR 13-0458, 1 CA-CR 13-0898, ¶ 28 n.4 (emphasis in
28   original). The Arizona Court of Appeals further noted after its independent review of the
     header on the Hawk recording that the header did not show an erroneous date of 1899. Id.

                                                - 11 -
 1   court’s determination regarding the lack of lost evidence was based on an unreasonable
 2   determination of facts in light of the evidence presented in state court. The objection is
 3   overruled.
 4                7. Finally, Petitioner objects to the R & R’s conclusion under Ground One
 5   because it fails to mention “the explanations that [detectives] provided for why the
 6   recordings were not impounded.” (Doc. 60 at 8.) Petitioner maintains (Doc. 60 at 10) that
 7   the detectives perjured themselves at trial regarding their reasons for not impounding the
 8   recordings after every shift and that the detectives’ conduct violated Phoenix Police
 9   Department Operations Order 8.1. Because the R & R properly concludes (Doc. 56 at 11)
10   that there is no proof of lost evidence, any bad faith on the part of the detectives is
11   irrelevant. The detectives’ alleged noncompliance with Operations Order 8.1 is not proof
12   of lost or tampered evidence. The objection is overruled.
13          B. Ground Two—Brady violation for withholding Order 8.1
14          In Ground Two of his Amended Habeas Petition, Petitioner alleges (Doc. 5 at 7, 52)
15   that the prosecution’s “failure” to disclose Phoenix Police Department Operations Order
16   8.1 constitutes a violation of Brady v. Maryland.      To establish a Brady violation, the
17   defendant must demonstrate: that the suppressed evidence was favorable to him; that the
18   evidence was suppressed by the government either willfully or inadvertently; and the
19   evidence is material to the guilt or innocence of the defendant.9 United States v. Jernigan,
20   492 F.3d 1050, 1053 (9th Cir. 2007). Evidence is material under Brady “when there is a
21   reasonable probability that, had the evidence been disclosed, the result of the proceeding
22   would have been different.” Cone v. Bell, 556 U.S. 449, 469-470 (2009). The R & R
23   concludes (Doc. 56 at 13-14) that the state court’s PCR ruling was not an unreasonable
24   application of federal law because Operation Order 8.1 was publicly available to Petitioner
25
     Petitioner does not even attempt to refute these factual findings because he incorrectly
26   believes that the question turns on whether “recordings is [sic.] a type of evidence that
     could have been tampered with,” not whether there was actually lost evidence. (Doc. 5 at
27   57) (emphasis added).
     9
       The Court rejects the portion of the R & R’s citation to United States v. Jernigan, 492
28   F.3d 1050, 1053 (9th Cir. 2007), which states that the evidence must be material to the guilt
     or innocence of the victim. (Doc. 56 at 13.)

                                                - 12 -
 1   at the time of his trial, and that therefore, it was not “suppressed” by the prosecution.
 2              1. Petitioner objects to the R & R’s conclusion under Ground Two, asserting
 3   that it fails to address his argument about the “state’s sound expert . . . not perform[ing] the
 4   authentication analysis . . . .” (Doc. 60 at 11.) Petitioner asserts that because the state court
 5   did not address the lack of authentication, it did not properly consider a “reasonable
 6   probability of a different outcome.” (Id.) But the fact that the State’s sound expert did not
 7   perform an “authentication analysis” does not establish proof of suppressed evidence under
 8   Brady. (See Doc. 13-7, Exhibit U, R.T. 03/14/2013, at 79-80) (State’s expert testifying
 9   that manipulating the 3GP file would have been easy to do, but obvious to detect; whereas
10   the proprietary format of the Hawk recording makes it impossible to edit without the
11   manipulations becoming obvious). The state court’s PCR ruling is not based on an
12   unreasonable determination of the facts in light of the evidence presented in state court.
13   The objection is overruled.10
14              2. Petitioner also objects (Doc. 60 at 12) to the R & R’s conclusion that Order
15   8.1 was publicly available. He claims that he failed to discover Order 8.1 prior to trial
16   because he relied to his detriment on the detectives’ pretrial assertions that they were not
17   aware of any guidelines for impounding recordings. (Doc. 60 at 13.) And he likens Order
18   8.1 to the non-disclosed personnel records of the testifying officer in Milke v. Ryan, 711
19   F. 3d 998, 1017-18 (9th Cir. 2013), where the Ninth Circuit vacated the defendant’s
20   convictions because it found that the State suppressed personnel records in violation of
21   Brady.    (Doc. 60 at 12.)       Preliminarily, the Court notes that the Phoenix Police
22   Department’s Operational Orders are available online, accessible instantaneously to
23   anybody with just a few clicks of the mouse.11 This is a far cry from the personnel records
24   that purportedly took “a team of approximately ten researchers [in Milke] . . . nearly 7000
25
     10
        Petitioner also argues in this objection (Doc. 60 at 12) that it “was objectively
26   unreasonable, for the Rule 32 Court, to extend Brady beyond the 3 components in the
     holdings of Strickler, 527 U.S. at 281-82” but he does not identify with specificity how the
27   state court purportedly expanded Brady. The Court therefore does not address this
     objection.
28   11
          https://www.phoenix.gov/policesite/Documents/operations_orders.pdf (last visited
     November 12, 2019).

                                                  - 13 -
 1   hours sifting through court records” to find. See Milke, 711 F.3d at 1018. Because there
 2   was no suppression of Order 8.1 by the State, the R & R correctly finds that the state court’s
 3   denial of post-conviction relief was not based on an unreasonable application of federal
 4   law.12
 5             3. Petitioner argues (Doc. 60 at 13) that the R & R incorrectly cites the location
 6   of the state court’s PCR ruling in the record. The state court’s PCR ruling is attached to
 7   Petitioner’s Amended Habeas Petition (Doc. 5 at 118) and to Respondent’s Limited
 8   Answer to Petition for Writ of Habeas Corpus (Doc. 14-11, Exhibit NNN). The Court
 9   amends the R & R’s citation (Doc. 56 at 14, lines 3-4) to the state court’s ruling to: (Doc.
10   14-11, Exhibit NNN). The misplaced citation in the R & R is immaterial, however, and
11   the objection is overruled.
12             4. Petitioner objects (Doc. 60 at 13-14) to the R & R’s statement that “Order
13   8.1 is not exculpatory because the Police Department’s internal procedure is not evidence
14   that incriminated Petitioner.” (Doc. 56 at 14.) Petitioner argues that, had the jurors known
15   “that detectives violated rules for preservation of evidence . . . they would have made a
16   reasonable inference that the reason why detectives violated Order 8.1 is because the
17   recordings, had they been properly preserved, would have exculpated the Petitioner.”
18   (Doc. 60 at 14.) The Court agrees with Respondent (Doc. 13 at 26-27) that Order 8.1 does
19   not clearly apply to police property, such as recordings. In any event, because the state
20   court found no evidence that the tapes were altered, (Doc. 14-11, Exhibit NNN, at 113),
21   the R & R correctly concludes that whether the officers adhered to Order 8.1 is not material
22   to Petitioner’s guilt or innocence. The objection is overruled.
23             5. Petitioner objects (Doc. 60 at 14) to the R & R’s statement that “the jury
24   heard any impeaching evidence ‘concern[ing] the four-month delay in impounding the
25   tapes.’” (Doc. 56 at 14.) Petitioner misreads this statement as a finding by the Magistrate
26   12
       The state court also found by implication that Petitioner failed to exercise due diligence
     in discovering Order 8.1, which is an independent state law ground sufficient to support
27   the judgment. (Doc. 14-11, Exhibit NNN) (“He has cited alleged ‘new evidence’ in his
     Rule 32 filings, but he has failed to establish a colorable claim that this evidence meets the
28   clear requirements of Rule 32.1(e).”); Ariz. R. Crim. P. 32.1(e)(2) (requiring defendant to
     show that he exercised due diligence in discovering new facts).

                                                 - 14 -
 1   Judge that the jury knew about Order 8.1. The R & R correctly notes that the jury heard
 2   about the four-month delay in impounding the recordings (not Order 8.1) before it
 3   convicted Petitioner. Because the R & R does not imply that the jury knew about Order
 4   8.1, the objection is overruled.
 5              6. Lastly, Petitioner argues that the R & R incorrectly states his burden of proof
 6   and incorrectly cites 28 U.S.C. § 2254(d)(2). (Doc. 60 at 15.) The R & R correctly notes
 7   that it is Petitioner’s burden to show that the state court’s ruling was unreasonable, either
 8   because it resulted in a decision that was contrary to, or involved an unreasonable
 9   application of clearly established Federal law; or, because it resulted in a decision that was
10   based on an unreasonable determination of the facts in light of the evidence presented in
11   the state court proceeding. 28 U.S.C. § 2254(d)(1), (2). The R & R also correctly finds
12   that Petitioner failed to meet his burden of proving that the state court ruling was clearly
13   unreasonable under 28 U.S.C. § 2254(d). (Doc. 56 at 23.) The objection is overruled.
14          C. Ground Four—Compulsory Process
15          In Ground Four of his Amended Petition, Petitioner alleged that the trial court, in
16   violation of his Sixth Amendment rights, improperly prevented the attorney who
17   represented him during the first trial from testifying at the second trial to establish that the
18   lead detective had originally mislead the defense as to the existence of the Hawk recording.
19   (Doc. 5 at 9, 84-93.) The Compulsory Process Clause of the Sixth Amendment provides
20   that “[i]n all prosecutions, the accused shall enjoy the right . . . to have compulsory process
21   for obtaining witnesses in his favor.” U.S. Const. amend VI. The right to compulsory
22   process encompasses the right to offer the testimony of witnesses and to compel their
23   attendance if necessary. Soo Park v. Thompson, 851 F.3d 910, 919 (9th Cir. 2017) (citing
24   Washington v. Texas, 388 U.S. 14, 18-19 (1967)).
25          The trial court precluded the proffered testimony from Petitioner’s first counsel
26   because it found that there was no evidence to suggest any concerted misconduct by law
27   enforcement to conceal evidence. (Doc. 14-5, Exhibit NN, at 125.) The trial court allowed
28   Petitioner, however, to question the investigating officers about whether they had


                                                  - 15 -
 1   intentionally misled him as to the existence of the Hawk recording. (Doc. 14-9, Exhibit
 2   DDD, at 11, ¶ 35.) The Arizona Court of Appeals found that the trial court did not err in
 3   imposing the limits it did on Petitioner’s presentation of his case. (Id.)
 4          The R & R concludes that the Arizona Court of Appeals’ decision was not an
 5   unreasonable application of Federal law because “Judges are afforded ‘wide latitude’ to
 6   exclude evidence that is ‘repetitive[,] . . . only marginally relevant[,]’ or poses an undue
 7   risk of ‘harassment, prejudice, [or] confusion of the issues.’” (Doc. 56 at 20) (quoting
 8   Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)). The R & R concludes that the
 9   subjective opinion of Petitioner’s first counsel would have added little to the jury’s
10   understanding of the central issues. (Doc. 56 at 20.)
11             1. Petitioner objects to the R & R’s conclusion under Ground Four because he
12   states that it “fails to rebut [his] argument that the Court of Appeals’ decision was an
13   objectively unreasonable application of clearly established federal law.” (Doc. 60 at 15.)
14   The R & R adequately cites federal law that accords the trial judge discretion to exclude
15   evidence that would confuse the jury, without violating the Compulsory Clause of the Sixth
16   Amendment. (Doc. 56 at 20.) The objection is overruled.
17             2. Petitioner also objects to the R & R’s conclusion under Ground Four because
18   he claims that it “asserts that credibility of DW ‘was only marginally relevant.’” (Doc. 60
19   at 16.) The R & R, however, finds that testimony of Petitioner’s first counsel would have
20   been marginally relevant. The R & R makes no claims under Ground Four regarding the
21   relevancy of DW’s testimony. The objection is overruled.
22          D. Certificate of Appealability
23          Petitioner alternatively asks the Court (Doc. 60 at 17) to issue a certificate of
24   appealability. Petitioner must obtain a certificate of appealability before he may appeal
25   this Court’s judgment. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b)(1); Rule 11(a) of the
26   Rules Governing Section 2254 Cases. This Court must issue or deny a certificate of
27   appealability when it enters a final order adverse to the applicant. Rule 11(a) of the Rules
28   Governing Section 2254 Cases. A certificate of appealability may only issue when the


                                                 - 16 -
 1   petitioner “has made a substantial showing of the denial of a constitutional right.” 28
 2   U.S.C. § 2253(c)(2). With respect to claims rejected on the merits, a petitioner must
 3   “demonstrate that reasonable jurists would find the district court’s assessment of the
 4   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 5          Petitioner asks the Court to issue a certificate of appealability because he claims he
 6   “has made a substantial showing of denial of a constitutional right.” (Doc. 60 at 17.) Upon
 7   review of the record, the Court disagrees.
 8          Accordingly, having reviewed Petitioner’s objections,
 9          IT IS ORDERED that the Report and Recommendation (Doc. 56) is adopted as
10   modified herein.
11          IT IS FURTHER ORDERED that the Amended Petition for Writ of Habeas
12   Corpus (Doc. 5) is denied and dismissed with prejudice.
13          IT IS FURTHER ORDERED denying Petitioner’s request for a Certificate of
14   Appealability (Doc. 61.) A Certificate of Appealability shall not issue, as the resolution of
15   the petition is not debatable among reasonable jurists.
16          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter
17   judgment.
18          Dated this 21st day of November, 2019.
19
20
21
22
23
24
25
26
27
28


                                                  - 17 -
